          Case 1:18-cv-00289-JEB Document 42 Filed 06/29/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRTCT OF COLUMBIA

__________________________________________
                                          )
GILBERTO RODRIGUEZ CHAVERRA,              )
                                          )
                  Plaintiff,              )
                                          )                   Civil Action No.: 18-0289 (JEB)
            v.                            )
                                          )
                                          )
U.S. IMMIGRATION AND CUSTOMS              )
ENFORCEMENT, et al.,                      )
                                          )
                  Defendants.             )
__________________________________________)

                                   JOINT STATUS REPORT

       This Freedom of Information Act (“FOIA”) matter involves five separate FOIA requests

by Plaintiff to three agency components of the Department of Homeland Security. Counsel for

the parties have regularly conferred regarding the status of the agencies’ response to Plaintiff’s

FOIA requests. The parties report the following:

       As previously reported, Plaintiff identified a number of concerns with Defendants’

responses to the FOIA requests. The parties continue to meet and confer about those issues. To

that end, U.S. Immigration and Customs Enforcement and Office for Civil Rights and Civil

Liberties are conducting supplemental searches for records in the hope of addressing Plaintiff’s

concerns. Defendants cannot at this time provide Plaintiff with a date certain by which they can

produce all responsive, non-exempt records yielded in those searches.

       Plaintiff’s Position

       Plaintiff intends to file a Motion for Partial Summary Judgment on the agencies’ failures

to make responsive records “promptly available” during the more than three years that have
          Case 1:18-cv-00289-JEB Document 42 Filed 06/29/20 Page 2 of 2




elapsed since he began making the requests at issue on June 1, 2017, or during the twenty-eight

(28) months (and counting) since filing suit, as required by 5 U.S.C. § 552(a)(3)(A).

       Defendants’ Position

       Defendants believe that summary judgment briefing is premature as the agencies have

initiated additional searches in light of the parties’ conferrals in an attempt to resolve any

disputes without the need for further litigation. Defendants propose that the parties submit a

further status report on August 28, 2020.


 Dated: June 29, 2020                          Respectfully submitted,

                                               /s/ R. Andrew Free (with consent)
                                               R. ANDREW FREE, D.D.C. Bar No. 59830
                                               Law Office of R. Andrew Free
                                               www.Resist.Law
                                               PO Box 90568
                                               Nashville, TN 37209
                                               O: (844) 321-3221x1
                                               F: (615) 829-8959
                                               Andrew@ImmigrantCivilRights.com

                                               Counsel for Plaintiff

                                               MICHAEL R. SHERWIN
                                               Acting United States Attorney

                                               DANIEL F. VAN HORN, D.C. Bar No. 924092
                                               Chief, Civil Division

                                       By:     /s/ Derek S. Hammond
                                               DEREK S. HAMMOND, D.C. Bar No. 1017784
                                               Assistant United States Attorney
                                               555 Fourth Street, N.W.
                                               Washington, D.C. 20530
                                               (202) 252-2511
                                               derek.hammond@usdoj.gov

                                               Counsel for Defendants



                                                  2
